.
1.




                                  October 22, 1986




     Honorable Edward Woolery-Price        Opinion No. ~~-567
     Colorado County Attorney
     910 Milam                             He:   Whether exemption for certain
     Columbus, Texas   70934               commodities in section 5(b) of
                                           article 6701d-11, V.T.C.S.. applies
                                           to section 5(a) of article 6701d-11,
                                           V.T.C.S.

     Dear Mr. Woolery-Price:

          You ask a question regarding overweight trucks. Section 5(a) of
     article 6701d-11 makes it unlawful to operate on the public highways a
     colmnercial motor vehicle, truck-tractor, trailer, or semitrailer
     having a weight in excess c’f the specified weight limitations. It
     contains no express exceptions. In 1983, the legislature added
     section 5(b). which further provides that:
r
                   (b) No persor. shall load, or cause to be
                loaded, a vehicle for operation on the public
                highways of this s’tatewith the intest to violate
                the weight limitations in Subsection (a) of this
                section. Intent to violate those limitations is
                presumed if the loaded vehicle exceeds the applic-
                able gross vehicular weight limit bv 15 uercent
                or more. This st.bsectiohdoes not Apply ‘to the
                loading or causinlcto be loaded of an agricultural
                or a forestry corm~odityprior to the processing of
                the commodity. (I&phasis added).

     V.T.C.S. art. 6701d-11, 55(l):‘.

          In   the context of a f;lrmerusing his own truck to transport his
     harvest   of rice or corn on si public highway from his farm to a place
     to sell   the product, or to have the product processed, or to store the
     product   pending sale, you a:slc
                                     the following question:

                    Does section 5(b). article 6701d-11, V.T.C.S..
                 exempt the driver or owner of that vehicle, who is
                 also the farmer . . . from section 5(a) of article
                 6701d-ll?

r‘   It is our opinion that section 5(b) does not exempt the driver or
     owner of an overloaded vehi:le from the provisions of section 5(a).



                                        p. 2521
Honorable Edward Woolery-PrJ.ce- Page 2   (JM-567)




     The provisions of sectj,on5(a) determine whether the operation of
an overloaded truck violates,article 6701d-11. A violation of section
5(b) is a different offense. Section 5(b) prohibits the loading of a
truck for operation on a put'lichighway with the intent to violate the
weight limitations that are specified in section 5(a). The express
provision by the legislature that section 5(b) does not apply to the
loading of an agricultural or forestry comodity prior to the pro-
cessing of the commodity relates only to the loading of a truck with
the intent to violate the lhnitations of section 5(a). cf. V.T.C.S.
art. 6701d-11, $5 l/2; 96, r,ubdiv.6.

     You inquire about the effect of Attorney General Opinion JM-354
(1985) on the question of whether section 5(b) of article 6701d-11
exempts a vehicle from th't provisions of section 5(a) of article
6701d-11. The question asked in Attorney General Opinion JM-354 was
not whether the operator of an overloaded truck would,violate article
6701d-11, and it is the p%Licy of this office to answer only the
questions that are asked. Attorney General Opinion JM-354 relates
solely to the owner or operator of a wood yard who has loaded or
caused to be loaded a vehic:iefor operation on the public highways in
violation of weight limits, This office expressed the opinion that
the exception for a forestqr commodity prior to the processing of the
commodity, which exception section 5(b) creates for the offense of
overloading or causing the c#verloadingof a vehicle, does not apply to
the hauling of logs or pulpwood from a wood yard under the facts
presented in that opinion. The opinion deals with the question of
whether logs and pulpwood le:avinga wood yard are a forestry commodity
prior to the processing of the commodity.

                             SUMMARY

               The excepticn in section 5(b) of article
          6701d-11, V.T.C.S., for an agricultural or
          forestry conmodit:~prior to the processing of the
          cosmodity does not apply to the offense of
          operating an overloaded vehicle under section
          5(a). article 6701d-11.




                                        JIM     MATTOX
                                        Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General



                              p. 2522
                                    :




,                                             (JM-567)
    Honorable Edward Woolery-Price - Page 3




    RICK GILPIN
    Chairman, Opinion Comnittee

    Prepared by Nancy Sutton
    Assistant Attorney General




                                   p. 2523